ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE VIENNA CONVENTION
ON CONSULAR RELATIONS

(PARAGUAY v. UNITED STATES OF AMERICA)

ORDER OF 9 APRIL 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE
A LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 9 AVRIL 1998
Official citation:

Vienna Convention on Consular Relations
(Paraguay v. United States of America), Order of 9 April 1998,
I CT. Reports 1998, p. 266

Mode officiel de citation:

Convention de Vienne sur les relations consulaires
(Paraguay c. Etats-Unis d’ Amérique), ordonnance du 9 avril 1998,
CLI. Recueil 1998, p. 266

 

| Sales number
ISSN 0074-4441 N° de vente: 705
ISBN 92-1-070769-9

 

 

 
266

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1998

9 avril 1998

AFFAIRE RELATIVE
À LA CONVENTION DE VIENNE
SUR LES RELATIONS CONSULAIRES

(PARAGUAY c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le vice-président de la Cour internationale de Justice, faisant fonction
de président en l'affaire,

Vu l’article 48 du Statut de la Cour et les articles 13, paragraphe 1, 31,
32, paragraphe 1, 44 et 45, paragraphe 1, de son Règlement,

Vu la requête déposée au Greffe de la Cour le 3 avril 1998, par laquelle
la République du Paraguay a introduit une instance contre les Etats-Unis
d’Amérique en raison de «violations de la convention de Vienne [du
24 avril 1963] sur les relations consulaires» qui auraient été commises par
les Etats-Unis d’Amérique,

Vu la demande en indication de mesures conservatoires présentée par
le Paraguay le 3 avril 1998,

Vu Vordonnance du 9 avril 1998 par laquelle la Cour a indiqué des
mesures conservatoires et dans laquelle elle a notamment déclaré qu’«il
convient que la Cour, avec la coopération des Parties, fasse en sorte
que toute décision sur le fond soit rendue avec la plus grande célérité pos-
sible»;

Considérant que, au cours d’une réunion que le vice-président, faisant
fonction de président en l’affaire, a tenue avec les représentants des
Parties le 9 avril 1998, les Parties sont convenues des délais indiqués ci-
dessous,

1998

9 avril
Rôle général

n° 99
CONVENTION DE VIENNE (ORDONNANCE 9 IV 98) 267

Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République du Paraguay, le 9 juin 1998;

Pour le contre-mémoire des Etats-Unis d'Amérique, le 9 septembre
1998;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le neuf avril mil neuf cent quatre-vingt-dix-huit, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République du
Paraguay et au Gouvernement des Etats-Unis d'Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
{Signé) Eduardo VALENCIA-OSPINA.
